Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 6, 2019

                                          No. 04-19-00735-CR

                                  IN RE Adam Michael KOEHNKE

                                   Original Mandamus Proceeding 1

                                                ORDER

        On October 21, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on November 6, 2019.



                                                                  _____________________________
                                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.

                                                                  _____________________________
                                                                  Luz Estrada,
                                                                  Chief Deputy Clerk




1
 This proceeding arises out of Cause No. A17632 & A17633, styled The State of Texas v. Adam Michael Koehnke,
pending in the 216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.